Title: [Diary entry: 27 November 1788]
From: Washington, George
To: 

 Thursday 27th. Thermometer at 44 in the Morning—49 at Noon and 48 at Night. Clear and tolerably pleasant, with the Wind at So. Wt. Rid to the Plantations (United) & to D. Run & Muddy hole. At the first—Six plows were at Wk. and all the other hands were Grubbing in fields No. 7 at Frenchs, where the plowing was going on. At Dogue Run—The Plows (Seven) were still at Work in field No. 3 and the other People removing Potatoes. At Muddy hole (the Plows being at D. Run) the People were threshing Rye. Colo. Blackburn and Mr. Gustavus Scott of Maryland came here to dinner & stayed all Night—as did a Mr. Packet.